          Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 HUMANISTAS SECULARES DE PUERTO RICO,
 INC.; DOE 1, DOE 2, DOE 3            CIVIL NO.

 PLAINTIFFS

 v.

 Eligio Hernandez Perez, in his official capacity as
 Secretary of Education and Luz Ramos, in her official
 and individual capacities

 DEFENDANTS



                                          COMPLAINT

TO THE HONORABLE COURT:

        COME NOW Plaintiffs through the undersigned attorneys, who allege, expose, and

request relief as follows:

                                             Introduction

      1. As far back as 1962, the Supreme Court of the United States has held that “the

constitutional prohibition against laws respecting an establishment of religion must at least mean

that in this country it is no part of the business of government to compose official prayers for any

group of the American people to recite as a part of a religious program carried on by government.”

Engel v. Vitale, 370 U.S. 421, 425 (1962).

      2. The Luis M. Santiago School (hereafter LMS or LMS School) is a primary school in the

Puerto Rico Municipality of Toa Baja and is part of the public school system in Puerto Rico. Since

September 2019, in direct contradiction to well-established constitutional law, LMS School




                                                  1
           Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 2 of 12




officials have organized, led, and coerced students to participate in fifty-minute prayer sessions on

school property, during the school day, every other Monday.

                                        Nature of the Claims

3.        Plaintiffs bring this action under 42 U.S.C. § 1983 seeking an injunction prohibiting the

Defendants from continuing to organize school prayer sessions, lead prayer sessions, or direct

students to engage in prayer, as well as a declaration that Defendants’ conduct violates the

Establishment Clause of the First Amendment and the free exercise rights of the individual

Plaintiffs.

                                       Jurisdiction and Venue

      4. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343.

      5. The Court has the authority to grant declaratory relief under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202. This Court has authority to provide injunctive relief under 28

U.S.C. § 1343.

      6. Venue is proper in this Court under 28 U.S.C. § 1391(b), as the Plaintiffs and the

Defendants all reside or are situated within this district.

                                             The Parties

Plaintiffs:
                                                Doe 1

      7. Doe 1 is of legal age and a resident of Toa Baja, Puerto Rico. Doe 1 is the mother of Doe

2 and Doe 3, who are minors who attend Luis M. Santiago School.

      8. Doe 1 identifies as a Secular Humanist and is a member of Humanistas Seculares de Puerto

Rico, Inc.

     9.   Doe 1 has decided to raise her children as Secular Humanists, without the belief in any

god. As a Secular Humanist, Doe 1 does not engage in prayer or believe in the power of prayer.



                                                   2
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 3 of 12




She does not let her children participate in religious activity because she does not want to force

any religious ideology on them, allowing them to choose for themselves once they are old enough

to decide. Thus, exposing her children to prayer or coercing her children to engage in prayer

violates her sincerely held beliefs.

                                               Doe 2

   10. Doe 2 is the minor child of Doe 1 who is being raised as a Secular Humanist and is enrolled

in the second grade at Luis M. Santiago School.

   11. Doe 2 loves school and is an excellent student who has received mostly As for grades.

                                               Doe 3

   12. Doe 3 is the minor child of Doe 1 who is being raised as a Secular Humanist and is enrolled

in the eighth grade at Luis M. Santiago School.

   13. Doe 3 is a straight-A student, eligible for honors, who has received an award for excellent

conduct in the classroom.

   14. All three Doe Plaintiffs bring this action under pseudonyms to protect themselves, and in

the case of Doe 1, her minor children, from social ostracism, retaliation, and even physical harm.

In their Motion for Leave to Proceed Using Pseudonyms and for Protective Order, filed

contemporaneously with this Complaint, Plaintiffs ask the Court to allow the individual Plaintiffs

to proceed pseudonymously for the remainder of this case, for the reasons set forth therein.

                             Humanistas Seculares de Puerto Rico, Inc.

   15. Humanistas Seculares de Puerto Rico, Inc. (hereafter Puerto Rico Humanist or HUSE), is

a non-profit organization organized under the laws of the Commonwealth of Puerto Rico,

registered in the Puerto Rico Department of State under registration number: 302256. HUSE has

no parent companies, subsidiaries, or affiliates that have issued shares to the public.




                                                  3
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 4 of 12




   16. HUSE is an organization dedicated to further and promote the humanist worldview, which

groups atheist, agnostics and non-believers under the principles of reason, freethought and science.

   17. HUSE is also dedicated to defending the Separation between Church and State, monitoring

religious violations to the Establishment Clause of the First Amendment, and protecting the rights

of conscience and free exercise rights of its members.

Defendants:

              Secretary of Department of Education: Hon. Eligio Hernandez Perez

   18. Dr. Eligio Hernandez Perez is sued solely in his official capacity as the Secretary of the

Department of Education (DOE), in which capacity he directs the everyday business of the agency,

and is the state official with the highest-ranking authority in the DOE.

   19. Dr. Eligio Hernandez Perez, acting under color of state law, directs the state policies of the

DOE as they are to be applied to all public schools in the Commonwealth of Puerto Rico, which

includes LMS School of the Municipality of Toa Baja.

   20. Pursuant to Law No. 104 of 29th of June of 1955, the Attorney General of the

Commonwealth of Puerto Rico is to be notified of all judicial actions pursued against the

Commonwealth, and is hereby served in the present action.

   21. The Commonwealth of Puerto Rico’s physical address is that of its Department of Justice,

located in Olimpo Street, Axtmayer Corner, Stop 11, San Juan, Puerto Rico, and its postal address

is P.O. Box 9020192, San Juan, Puerto Rico 00902-0192.

                                       Principal Luz Ramos

   22. Defendant Luz Ramos is the principal of LMS School and is sued in both her official

capacity and individual capacity. She serves as the administrative head of the school. Her primary

duty is the creation and implementation of LMS’s policies and programs, consistent with the rules




                                                 4
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 5 of 12




and regulations promulgated by the DOE, the laws and Constitution of the Commonwealth of

Puerto Rico, and the laws and Constitution of the United States of America. She also developed

and implemented the school prayer practice at issue in this case.

                                        General Allegations

   23. Luis M. Santiago School is a public school in the Puerto Rico Municipality of Toa Baja

which is under the authority of the DOE.

   24. On September 3, 2019, while dropping off her children at LMS, Doe 1 observed School

staff collecting all students in the school’s front yard in order to participate in a Christian prayer,

led by school staff.

   25. The first part of the prayer was conveyed by a school teacher, Mr. Julio Otero, with use of

a microphone and speakers making the prayer audible to all students as well as those adjacent to

the school’s front gate.

   26. Upon observing this prayer, Doe 1 immediately confronted the first available school

official, Mrs. Cindy Prieto, a health class teacher who was also taking part in the delivery of the

prayer, to protest the prayer and to request that her children be exempted from participating.

   27. Mrs. Prieto informed Doe 1 that participation in the school-led prayer was mandatory for

all students, that the prayers would be taking place regularly in the future, and that Doe 2 and Doe

3 would not be exempted from participation.

   28. Mrs. Prieto then took the microphone and continued to deliver the second part of the prayer

held that morning.

   29. Doe 1 subsequently requested an urgent meeting with the school principal, Mrs. Luz

Ramos, to discuss the prayer practice she had just witnessed and to request an exemption from

participating for her children.




                                                  5
            Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 6 of 12




   30. Mrs. Ramos never met, at any moment to this date, with Doe 1 to address Doe 1’s

objections to the school-led prayers.

   31. Undeterred, Doe 1 next discussed the school prayer incident with Doe 2’s homeroom

teacher, Mrs. Vera, and the School Social Worker, Mrs. María Santana, who suggested that Doe 1

could request that her children be exempted from participation in future prayers.

   32. However, subsequent to the meeting during which Mrs. Santana indicated that Doe 2 and

Doe 3 could be exempted from participation in the school prayers, Mrs. Prieto, the School health

teacher, informed Doe 1 that if her children did not participate in the prayers, marks would be

made in their student records indicating that they had cut class.

   33. On Monday September 23, 2019, at approximately 9:00 a.m., LMS School staff again

organized a school-led prayer in the front yard of the school. Once again, LMS staff directed all

students to participate while School staff led the prayers over a microphone, for approximately

fifty minutes.

   34. Since September 2019, staff-led prayers have taken place regularly at Luis M. Santiago

School on alternating Mondays, starting at approximately 9:00 a.m. and lasting for approximately

fifty minutes, though the length of each prayer event varies unpredictably.

   35. Principal Ramos developed and implements the school prayer practice, which School

employees carry out pursuant to her instructions. Principal Ramos has directly participated in the

school prayer practice, including by joining students in Christian prayer during the September 3,

2019 event observed by Doe 1.

   36. Every prayer delivered during these school prayer sessions has been a Christian prayer.

   37. The school prayer practice described above has had a detrimental impact on Doe 1 and her

children.




                                                 6
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 7 of 12




   38. In an effort to avoid these prayers, Doe 1 has held her children out of school on alternating

Mondays from 9:00 a.m. until 10:00 a.m., when she expects the school prayers to be taking place.

   39. Teachers for both Doe 2 and Doe 3 have threatened to punish the children for unexcused

absences or for being tardy as a result of Doe 1’s efforts to avoid the school-led prayers.

   40. Because students receive a grade for their attendance, receiving tardy marks can result in

lowering a student’s overall grade point average (GPA).

   41. The Doe family are all very proud of Doe 2 and Doe 3’s exemplary grades and other

academic achievements. Having their GPAs lowered due to these absences is viewed by Doe 1

and both children as a significant punishment and has caused the family considerable anxiety.

   42. Additionally, because the length of the school prayers is variable and unpredictable, on one

prayer day in September, as a result of holding Doe 3 out of school to avoid the prayers, Doe 3

was late to class for a health class exam. Doe 3’s teacher refused Doe 1’s request to allow Doe 3

to take a make-up exam.

   43. The health class teacher who refused to allow a make-up exam for Doe 3 was Mrs. Prieto.

   44. Due to conflict between Mrs. Prieto and the Doe family regarding the school prayers, the

Doe family’s identity as Secular Humanists, and her refusal to allow Doe 3 to take a make-up

exam, Doe 1 requested that Doe 3 be moved to a different class. Doe 3 was subsequently moved

from her health class elective to another class.

   45. The school-led prayers have placed additional strain on Doe 1 and her family because Doe

1 must hold her children out of school and supervise them on alternating Mondays. If she were not

supervising her children at that time, Doe 1 would instead be taking care of her sick relative, who

is both physically and mentally disabled and is in need of near-constant supervision.




                                                   7
            Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 8 of 12




   46. Avoiding the school-led prayers is the sole reason Doe 1 has held her children out of school.

If LMS ceased holding school-led prayers, Doe 1 would no longer hold her children out of school.

   47. School officials have demonstrated a willingness to treat the Doe children differently due

to the Doe family’s beliefs as Secular Humanists.

   48. Doe 2’s teacher publicly outed the family as non-Christian to the father of one of Doe 2’s

classmates.

   49. That father’s son, who is Doe 2’s classmate, told Doe 2 that, “If you believe in God, you

go to Heaven, if you don’t believe in God, like your mother, you will go to Hell.”

   50. As a result, Doe 2 has expressed fear that Doe 1 will suffer in Hell for not being a Christian.

   51. On another occasion, in December 2019, an LMS teacher had Doe 2 sit out during a

coloring activity because Doe 2 is non-Christian and the class was coloring figures from the

Christian nativity scene.

   52. Once again, Doe 2 was made to feel ostracized for the Doe family’s beliefs as Secular

Humanists.

   53. LMS School staff have exhibited a willingness to incorporate Christian prayer into other

school events as well. On October 25, 2019, for instance, LMS held a march through the streets of

Toa Baja to raise awareness of breast cancer, organized and directed by school staff. During the

activity, students marched behind a pick-up truck fitted with high-range speakers from which a

school staff member recited a prayer.

   54. Mrs. Ramos was again, also present and participated during the march on October 25th,

during which a school staff member recited a prayer from a pick-up truck fitted with high-range

speakers.




                                                  8
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 9 of 12




   55. On November 9, 2019, HUSE sent a letter by certified mail to the Attorney General of the

Department of Justice giving notice of the violations to Plaintiffs’ constitutional rights which were

taking place at Luis M. Santiago School; apprising the Commonwealth of Puerto Rico of legal

action if no steps were taken to redress the impingement upon Plaintiffs’ rights.

   56. The school prayer practice has continued, unaltered, despite the letter from HUSE to the

Department of Justice.

                                             Cause of Action

   57. Paragraphs 1 through 56 above are incorporated as if fully set forth herein.

   58. Defendants’ practice of organizing school-led prayer, leading prayers during school events,

and encouraging students to participate in prayer during the school day (collectively the “school

prayer practice”) violates the Establishment Clause and Free Exercise Clause of the U.S.

Constitution’s First Amendment, which apply with full force and effect to the official acts of the

Commonwealth of Puerto Rico, including its agencies like the Puerto Rico Department of

Education and its officers and employees, through the Due Process Clause of the U.S.

Constitution’s Fourteenth Amendment.

   59. Defendants’ school prayer practice violates longstanding United States Supreme Court

precedent, including Engel v. Vitale, 370 U.S. 421 (1962).

   60. Defendants’ school prayer practice has no legitimate secular purpose and instead has the

purpose of advancing religion in general and Christianity specifically.

   61. Defendants’ school prayer practice has the effect of advancing and endorsing Christianity

over all other religions and religion in general over nonreligion.

   62. Defendants’ school prayer practice excessively entangles the government with religion

and leads to religious divisiveness in the schools and community.




                                                 9
         Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 10 of 12




   63. Defendants’ school prayer practice coerces students, including Doe 2 and Doe 3, into

participating in school-led Christian prayer, in violation of the Establishment Clause.

   64. Defendants’ school prayer practice forces students, including Doe 2 and Doe 3, to choose

between participating in a school activity that violates their personal beliefs or risking ostracism

and criticism by opting out. Putting school children to this choice violates their rights of conscience

and free exercise rights under the Free Exercise Clause of the First Amendment.

   65. Defendants’ school prayer practice forces parents, including Doe 1, to choose between

allowing their children to be subjected to a government-organized religious practice, in violation

of their personal beliefs, or subjecting their children to the risk of ostracism and criticism by opting

them out of the practice. Putting parents to this choice violates their rights of conscience and free

exercise rights under the Free Exercise Clause of the First Amendment.

   66. At all times, Defendants’ actions in creating and executing this school prayer practice have

been performed under color of law within the meaning of 42 U.S.C. § 1983.

   67. If allowed to continue, Defendants’ conduct will continue to irreparably harm Plaintiffs.


                                           Request of Relief

                                              Injunction

    A. Plaintiffs request that this Court permanently enjoin Defendants from organizing prayer

events during the school day, leading prayers during school events, or encouraging students to

participate in prayer while at school.

                                         Declaratory Judgement

    B. Plaintiffs requests a declaratory judgment that Defendants’ actions of organizing prayer

events during the school day, leading prayers during school events, and encouraging students to

participate in prayer while at school are unconstitutional.



                                                  10
        Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 11 of 12




                                            Damages

   C. Plaintiffs seek nominal damages, in the amount of one dollar, solely against Ms. Luz

Ramos in her personal capacity, for implementing a school-led prayer practice in direct violation

of well-established constitutional law.

                                          Attorney Fees

   D. Plaintiffs also request an order awarding them the costs of this action, including attorneys’

fees, costs, and expenses, under 42 U.S.C. § 1988.

                                          Other Relief

   E. Plaintiffs additionally request such other relief as the Court deems just and proper.



       RESPECTFULLY SUBMITTED.

       In Caguas, Puerto Rico this 27th of February 2020.



                                                              s/Carlos A. Cintron Garcia, Esq.
                                                              USDC-PR: 306413
                                                              HUMANISTAS SECULARES DE
                                                              PUERTO RICO
                                                              PO BOX 7222
                                                              CAGUAS, PR 00726-7222
                                                              TEL: 787-325-6001
                                                              cintrongarcialaw@gmail.com

                                                              Samuel T. Grover (motion for
                                                              admission pro hac vice pending)
                                                              Wisconsin State Bar No. 1096047
                                                              Madeline E. Ziegler (motion for
                                                              admission pro hac vice pending)
                                                              Wisconsin State Bar No. 1097214
                                                              FREEDOM FROM RELIGION
                                                              FOUNDATION, INC.
                                                              P. O. Box 750
                                                              Madison, WI 53701
                                                              608-256-8900
                                                              sgrover@ffrf.org / mziegler@ffrf.org

                                                              Attorneys for Plaintiffs


                                               11
Case 3:20-cv-01111-GAG Document 1 Filed 02/27/20 Page 12 of 12
